DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the appeal brief filed on 4/25/22, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEITH WALKER/            Supervisory Patent Examiner, Art Unit 1735    

                                                                                                                                                                                        For clarity purposes, the portions of the 11/24/21 Final Rejection (as modified by the 3/18/22 Advisory Action) remaining unchanged despite the foregoing are repeated hereinbelow.



Election/Restrictions
Newly submitted claims 48-60 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 1’s ceramic material may be made by materially different methods than claim 48’s, such as by forming the porous ceramic material by thermally decomposing a ceramic precursor (e.g. metal alkoxide or carbonate) in a gas-saturated aq. mixture (the thermal treatment would thus not only form the ceramic metal oxide but also desorb the gas from the aq. mother liquor, thus forming claim 1’s porous open cell structure and positioning aq. solution in the ceramic material’s pores).  MPEP 806.05(f).  Since applicant has received an action on the merits for the originally presented invention, the originally presented invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 48-60 are withdrawn from consideration as being directed to a non-elected invention.1  See 37 CFR 1.142(b) and MPEP § 821.03.  Since applicant could have presented claims 48-60 in the original claim set or via preliminary amendment, but did not do so, claims 48-60 are constructively considered to be withdrawn without traverse.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a)/1st par., save for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed Appl’n # 62/534,329 fails to provide adequate support or enablement vis-a-vis 35 U.S.C. 112(a)/1st par. for one or more claims of this application.  Specifically, the ‘329 application does not provide sufficient enablement support vis-à-vis 35 U.S.C. 112(a)/1st par. for claims 1 and 36’s limitation “a ceramic material having… of the ceramic material[.]”  As such, the effective filing date of the claims is 6/22/18, i.e. that of the parent application PCT/US2018/039113, which provides sufficient enablement support vis-à-vis 35 U.S.C. 112(a)/1st par.

Claim Interpretation
Claim 36 is being treated as having an embedded product-by-process limitation (“printed” and “by additive manufacturing”, respectively), as it merely recites overall processes by which the claim’s three-dimensional structure is produced, without supplying any positive steps regarding the production process thereof.  Thus, if the prior art discloses/teaches the claimed three-dimensional structure, the claim is met.  See MPEP 2113 ("The patentability of a product does not depend on its method of production.") (internal citations omitted)  Additionally and/or alternatively, should the prior art disclose/teach providing the claim’s three-dimensional structure, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to produce said three-dimensional structure by any method and/or in any form known in the art, such as that claimed (i.e. by “print[ing]” said structure and/or forming it “by additive manufacturing”).  MPEP 2113 and 2143 E.

Allowable Subject Matter
Claims 1-9 and 41-47 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  Regarding independent claims 1 and 8, the most pertinent prior art of record appears to be ‘895, whose teachings and suggestions are detailed below and/or in the 4/14/21 Office Action.  ‘895 does not, however, teach or suggest employing an aq. sorbent solution (per claim 1) such as ~20 wt% aq. Na2CO3 (per claim 8) in its ceramic material’s pores.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36-37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruud et al., US 2008/0134895 (published 6/12/08) (“’895”).  Regarding claims 36 and 39, ‘895 discloses a ceramic material such as beryllium oxide or silicon carbide (see ‘895 at, e.g., par. 17) comprising a plurality of pores that connect through the material from one side thereof to an opposite side thereof (see id. at, e.g., par. 16: “plurality of pores… allow mass transport from a first surface 18 of the membrane structure to a second surface 19 of the membrane structure”, and par. 19; Fig. 1).  The ceramic material is a 3D structure (necessarily having a geometric shape) having at least one dimension (here, thickness, which is considered to be a feature as claimed) of ~50 µm to ~10 mm (or ~250 µm to ~5 mm) and a median pore size2 of ~0.02 µm (i.e. ~20 nm) to ~200 µm, or ~0.1 µm (i.e. ~100 nm) to ~10 µm.  See id. at, e.g., par. 19 and 34; clms. 1 and 19-21; Fig. 1.  Given the nanometer-scale lower endpoints of ‘895’s median pore size ranges, ‘895’s porous ceramic material is considered to be nanoporous as claimed; the overlap between ‘895’s median pore size ranges and that claimed anticipates that claimed.  MPEP 2131.03.  Additionally and/or alternatively, ‘895’s ~100 nm lower endpoint value is considered to be a specific value to anticipate the claimed range.  See Ex parte Lee, 31 USPQ2d 1105, 1106 (BPAI 1993) (plurality opinion; expanded Board) (stating that a prior art range specifically discloses the endpoints thereof for purposes of anticipation under 35 U.S.C. 102).
Regarding claim 37, ‘895’s ceramic material is considered to be a filtration medium since it separates CO2 from other gases.  See id. at, e.g., par. 33; Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.

Claim 38 is rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘895.  Regarding claim 38, ‘895 teaches the appropriateness of employing yttria-stabilized zirconia (Y2O3-doped ZrO2 as claimed) within its ceramic material as a “porous functional material” (indicated as 20 in Fig. 1 and par. 21).  See ‘895 at, e.g., par. 24.  While ‘895 does not teach a specific example employing a ceramic material comprising yttria-stabilized zirconia (as its porous functional material), it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given ‘895’s teaching of the appropriateness/effectiveness, e.g. for CO2 separation (which ‘895’s overall ceramic material performs).  See id. at, e.g., par. 33; Fig. 1.  See also MPEP 2143 I.(E)&(G) and 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ July 20, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 10 and 25, previously withdrawn from consideration per 37 CFR 1.142(b) with traverse as detailed in the 4/14/21 Office Action, remain so withdrawn with traverse, notwithstanding the fact that new claims 48-60 have been held herein to be withdrawn without traverse as detailed above.
        2 “Median pore size” is understood to be synonymous with “average pore diameter”.